DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7, 13 and 15-18) in the reply filed on June 14th, 2022 is acknowledged.  The traversal is on the ground(s) that claims in Groups II-V are within generic scope of allowable Group I.  This is not found persuasive because Groups II-V are all distinct species from Group I and would be burden for the Examiner to examine all Group I-V.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites limitation “a side surface facing an a-plane of the SiC monocrystal and has an angle less than the off angle with respect to a normal to the first main surface when the normal is 0o” which describing the side surface having an angle with the normal. It is unclear to the Examiner how can the normal is 0o (being degree value) because a normal to the first main surface is a vector that is perpendicular to the main surface and the vector would not have degree value. 
 Claim 2 recites limitation “a side surface facing an a-plane of the SiC monocrystal and has an inclined portion inclined in a direction of an opposite side with respect to a c-axis of the SiC monocrystal from a normal to the first main surface”. It is unclear to the Examiner how to determine the direction of the opposite side with repsect to c-axis from the normal to the first main surface because c-axis is a vector of a line and it would not have opposite side like a plane.
Claim 3-7, 13 and 15-18 are being rejected for inhering the above issues from claim 1.  

      Allowable Subject Matter
Claims 1-7, 13 and 15-18 would be allowed if rewritten to overcome the 112 (b) rejection as set forth the office action above.  
The following is an examiner's statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 2, Nakano et al. (Patent No.: US 10,797,145 B2) discloses an SiC semiconductor device in Fig. 7 comprising: an SiC semiconductor layer (43) including an SiC monocrystal that is constituted of a hexagonal crystal and having a first main surface as a device surface facing a c-plane of the SiC monocrystal and has an off angle inclined with respect to the c-plane, a second main surface at a side opposite to the first main surface (see column 14, line 8 through column 15 and line 67). 
Nakano et al. fails to disclose a side surface facing an a-plane of the SiC monocrystal and has an angle less than the off angle with respect to a normal to the first main surface when the normal is 0o as recited in claim 1.
Nakano et al. fails to disclose a side surface facing an a-plane of the SiC monocrystal and has an inclined portion inclined in a direction of an opposite side with respect to a c-axis of the SiC monocrystal from a normal to the first main surface as recited in claim 2.
Claims 3-7, 13 and 15-18 depend on claim 1, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818